

Exhibit 10.11(c)
 
SECOND AMENDMENT TO LOAN AGREEMENT
 
THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is dated this 5th day
of July, 2006, by and among GORE CREEK PLACE, LLC, a Colorado limited liability
company (the “Borrower”); each of the lenders that is a signatory hereto
identified under the caption “LENDERS” on the signature pages hereto
(individually, a “Lender” and, collectively, the “Lenders”); and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
 
RECITALS:
 
A.  On July 19, 2005, Borrower, Lenders and Administrative Agent entered into
that certain Construction Loan Agreement, as amended by that certain First
Amendment to Loan Agreement dated effective September 12, 2005 (collectively,
the “Construction Loan Agreement”), pursuant to which the Lenders made a
Commitment to Borrower to fund Loans in the maximum amount of $30,000,000 upon
the terms and conditions set forth in the Construction Loan Agreement.
Capitalized terms used herein without further definition shall have the meanings
given such terms in the Construction Loan Agreement.
 
B.  The parties hereto desire to amend the Loan Agreement to amend the
definition of Net Sales Proceeds as more particularly set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.  Amendment.
 
a.  Section 1.01, Certain Defined Terms, of the Construction Loan Agreement is
hereby amended by restating the definition of “Net Sales Price” as follows:
 
“Net Sales Proceeds” shall mean (a) with respect to a request for a release of a
Unit from the lien of the Security Instrument, the actual sales price of the
Unit pursuant to a Qualified Purchase Contract less Earnest Money Deposit, if
applicable, and less commissions and closing costs paid by Borrower to third
parties; provided, however, in no event shall such commissions and closing costs
exceed ten percent (10%) of the actual Unit sales price; (b) with respect to a
casualty, the net amount of all Insurance Proceeds received by Administrative
Agent pursuant to any Policies as a result of any Casualty, after deduction of
Administrative Agent’s costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same, and (c) with respect to a
Condemnation, the net amount of any Condemnation Award, after deduction of
Administrative Agent’s costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same.
 

68

--------------------------------------------------------------------------------





 
2.  Representations and Warranties. Borrower hereby certifies to Lenders and
Administrative Agent that as of the date of this Amendment (taking into
consideration the transactions contemplated by this Amendment): (a) all of
Borrower’s representations and warranties contained in the Construction Loan
Agreement or any other Loan Documents are true, accurate, and complete in all
material respects, and (b) after giving effect to this Amendment no Default or
Event of Default has occurred under the Construction Loan Agreement or any other
Loan Document. Without limiting the generality of the foregoing, Borrower
represents and warrants that the execution and delivery of this Amendment has
been authorized by all necessary action on the part of Borrower, that each
person executing this Amendment on behalf of Borrower is duly authorized to do
so, and that this Amendment constitutes the legal, valid, binding and
enforceable obligation of Borrower.
 
3.  Additional Documents. Borrower shall execute and deliver to Administrative
Agent at anytime and from time to time such additional amendments to the
Construction Loan Agreement, or any other Loan Documents as Administrative Agent
may reasonably request to confirm and carry out the transactions contemplated
hereby.
 
4.  Continuation of the Construction Loan Agreement. Except as specified in this
Amendment, the provisions of the Construction Loan Agreement, and all other Loan
Documents remain in full force and effect. If there is a conflict between the
terms of this Amendment and those of the Construction Loan Agreement, or any
other Loan Documents, the terms of this Amendment will control.
 
5.  Miscellaneous.
 
a.  This Amendment is governed by and must be construed under the laws of the
State of Colorado. This Amendment is binding upon and inures to the benefit of
the parties hereto and their successors and permissible assigns.
 
b.  This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
 
c.  This Amendment and all documents to be executed and delivered hereunder may
be delivered in the form of a facsimile copy, subsequently confirmed by delivery
of the originally executed document.
 
d.  Time is of the essence hereof with respect to the dates, terms and
conditions of this Amendment and the documents to be delivered pursuant hereto.
 
e.  This Amendment constitutes the entire agreement among Borrower, Lenders and
Administrative Agent concerning the subject matter of this Amendment. This
Amendment may not be amended or modified orally, but only by a written agreement
executed by Borrower, Lenders and Administrative Agent and designated as an
amendment or modification of the Construction Loan Agreement.
 
f.  If any provision of this Amendment is held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Amendment shall not be impaired thereby.
 
g.  The section headings herein are for convenience only and must not affect the
construction hereof.
 
h.  Except as expressly provided herein, execution of this Amendment is not
intended to and shall not constitute a waiver by Lenders or Administrative Agent
of any Default or Event of Default under the Construction Loan Agreement, or any
Loan Documents.
 
[Remainder of Page Intentionally Left Blank-Signature Page Follows]
 

69

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment the date first
stated above for the purposes set forth herein.
 
BORROWER:
 
GORE CREEK PLACE, LLC, a Colorado limited liability company
 
By: The Vail Corporation, a Colorado corporation, its Managing Member
 
By: /s/ Jack D. Hunn 
Name: Hack D. Hunn 
Title: Senior Vice President 
70

--------------------------------------------------------------------------------


 
LENDERS:
 
U.S. BANK NATIONAL ASSOCIATION, a national banking association
 
By: /s/ Matthew W. Carrothers 
Matthew W. Carrothers
Vice President
 
WELLS FARGO BANK, N.A., a national banking association
 
By: /s/ John W. McKinny 
John W. McKinny
Senior Vice President
 
ADMINISTRATIVE AGENT:
 
U.S. BANK NATIONAL ASSOCIATION, a national banking association
 
By: /s/ Matthew W. Carrothers 
Matthew W. Carrothers
Vice President

71

--------------------------------------------------------------------------------





Guarantor acknowledges the foregoing amendments to the Construction Loan
Agreement and that the obligations of Guarantor under the Completion Guaranty
remain in full force and effect.
 
GUARANTOR:
 
THE VAIL CORPORATION, a Colorado corporation
 
By: /s/ Jeffrey W. Jones 
Name: Jeffrey W. Jones 
Title: Senior Executive Vice President 
 
VAIL RESORTS, INC., a Delaware corporation
 
By: /s/ Jeffrey W. Jones 
Name: Jeffrey W. Jones 
Title: Senior Executive Vice President 
 


 
72

--------------------------------------------------------------------------------

